PER CURIAM.
Upon stipulation of counsel for respective parties, ordered decision of Board of Tax Appeals reversed, that a decree be filed and entered remanding the cause to the said Board of Tax Appeals with directions to recompute the tax for the year 1926'and 1927 and allow the taxpayer as a depletion deduction for the year 1926 27% per centum of $577,663, and for the year 1927 27% per centum, of $120,000, the amount of the bonus payments made in each of such years; no depletion allowance to be made, however, with respect to the $2,000 received in 1926 and the $28,-405 received in 1927, as considerations for extensions of time within which to comply with the drilling requirements of the leases; with further directions to said Board of Tax Appeals that in recomputing the tax on the basis as aforesaid it shall make adjustments in deductions allowable with respect to charitable contributions, made within the years in question.